PER CURIAM.
Timothy Leon Green (defendant) appeals the order entered by the trial court summarily denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We find no error in the trial court’s denial of the grounds raised in the defendant’s original post-conviction motion and its denial, as untimely, of the defendant’s second supplement to that motion. However, the defendant’s first supplement to his original motion was timely filed, but the trial court failed to address the grounds raised therein. Accordingly, we affirm the denial of the original motion and the second-supplemental motion, but reverse for the trial court’s consideration of the grounds raised in the defendant’s first-supplemental motion.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, BERGER and WALLIS, JJ., concur.